Citation Nr: 1717604	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-40 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2012 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 29, 2012 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1960 to November 1962.   
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted entitlement to service connection for bilateral hearing loss and tinnitus and assigned effective dates.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for bilateral hearing loss was denied by the RO in a June 2006 rating decision.  After the Veteran and his then-authorized representative were notified of the adverse decision in June 2006, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no evidence, to include new and material evidence, was submitted within a year of the June 2006 rating decision.  

2.  The Veteran's application to reopen the previously denied claim for service connection for bilateral hearing loss was received by VA on June 29, 2012; and, the date on which the application to reopen the previously denied claim for service connection for such disability was received is later than the date on which entitlement to service connection for this disability arose.

3.  The Veteran's initial claim for service connection for tinnitus was received by VA on June 29, 2012; and, the date on which the claim for service connection for such disability was received is later than the date on which entitlement to service connection for this disability arose.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 29, 2012 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

2.  The criteria for an effective date earlier than June 29, 2012 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, because service connection has been granted for the disabilities on appeal and an effective date for the grant of service connection has been assigned for each disability, the purpose for serving notice has been fulfilled for the appeals for earlier effective dates.   Further, the pertinent facts are not in dispute, and the Veteran's claims are being denied solely due to lack of entitlement under the law, as discussed below.  For these reasons, there is no additional information or evidence that could be obtained to substantiate the claim, and discussion regarding the duty to assist is not necessary.

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim or an application to reopen a previously denied claim may be filed by paper submission, electronic filing, or phone call.  See 38 C.F.R. § 3.155(b)(1) (providing that an intent to file a claim can be submitted by way of saved electronic application, written intent on a prescribed intent to file a claim form, or oral intent communication to designated VA personnel and recorded in writing); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA has the responsibility of determining when an informal claim has been filed).  

The law provides that a submission can only be read as a claim for benefits if the submission demonstrates the claimant's intent to seek benefits for the identified symptoms or disability. See e.g., Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, the mere presence of medical evidence of a disability does not establish an intent on the part of the [claimant] to seek benefits for a disability.  See Talbert v. Brown, 7 Vet. App. 352 (1995) (holding that "[t]he 'liberal reading' requirement does not require the Board to conduct an exercise in prognostication, but only requires that it consider all issues reasonably raised by the appellant's substantive appeal...there must be some indication in the appellant's [substantive appeal] that he wishes to raise a particular issue before the Board.  The indication need not be expressed or highly detailed; it must only reasonably raise the issue.").  


Bilateral Hearing Loss

The Veteran contends that an effective date earlier than June 29, 2012 for the grant of service connection for bilateral hearing loss is warranted.  Specifically, the Veteran argues that he has had a long history of hearing loss prior to June 2012, and that his hearing loss has existed since at least 2005.  See August 2013 notice of disagreement.  The Veteran's prior authorized representative argued that the effective date for the grant of service connection for bilateral hearing loss should be the date of the Veteran's original claim for service connection for the same.  See October 2016 Representative's Statement. 

The evidence shows that the Veteran's original claim for entitlement to service connection for bilateral hearing loss was denied by the RO in a June 2006 rating decision.  After the Veteran and his then-authorized representative were notified of the adverse decision in June 2006, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no evidence, to include new and material evidence, was submitted within a year of the June 2006 rating decision.  Therefore, the June 2006 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Then, the evidence shows that the Veteran's application to reopen the previously denied claim for service connection for bilateral hearing loss was received by VA on June 29, 2012.  Because the RO's June 2006 rating decision, which denied service connection for bilateral hearing loss, became final, the essential question before the Board is whether an effective date earlier than June 29, 2012 for bilateral hearing loss would be warranted based on any communications that VA received from the Veteran or any authorized representative dating from the June 2006 rating decision to June 29, 2012.  The Board acknowledges that the Veteran reported that his bilateral hearing loss symptoms existed prior to June 29, 2012.  However, the Board finds no communications of record dating from June 2006 to June 29, 2012, to include any communications that may be considered a formal or informal claim.  In other words, there are no communications after the June 2006 rating decision and prior to June 29, 2012 from the Veteran or from any authorized representative that demonstrates an intent to seek VA benefits for bilateral hearing loss.  The evidence shows that the date on which VA received the Veteran's application to reopen the previously denied claim for service connection for bilateral hearing loss is later than the date that entitlement to service connection for this disability arose.    
 
Based on the above, the earliest effective date for the grant of service connection for bilateral hearing loss is June 29, 2012, the date on which the Veteran's application to reopen the previously denied claim for service connection this disability was received.  38 C.F.R. § 3.400.   


Tinnitus

The Veteran contends that an effective date earlier than June 29, 2012 for the grant of service connection for tinnitus is warranted.  The evidence shows that the Veteran's claim for service connection for tinnitus was received by VA on June 29, 2012.  The essential question before the Board is whether an effective date earlier than June 29, 2012 for tinnitus would be warranted based on any communications that VA received from the Veteran or any authorized representative dating prior to June 29, 2012.  Here, the Board finds no communications of record dating prior to June 29, 2012 from the Veteran or from any authorized representative that demonstrates an intent to seek VA benefits for tinnitus, and therefore there were no communications received prior to June 29, 2012 that may be considered a formal or informal claim.  The evidence shows that the date on which VA received the Veteran's claim for service connection for tinnitus is later than the date that entitlement to service connection for this disability arose.    
 
Based on the above, the earliest effective date for the grant of service connection for tinnitus is June 29, 2012, the date on which the Veteran's claim for service connection this disability was received.  38 C.F.R. § 3.400.   

The Board acknowledges the Veteran's prior authorized representative's argument in the October 2016 Representative's Statement that the date that entitlement arose for service connection for hearing loss and tinnitus controls in this case.  The representative essentially argues that the date that the Veteran separated from service should the effective date for the grant of service connection for hearing loss and tinnitus.  The representative cited McGrath v. Gober, 14 Vet. App. 28, 35 (2000) to support this argument.  However, the facts of this case are distinguishable from the facts in McGrath, and therefore this argument is without merit.  The Veteran in McGrath submitted an original claim for service connection that had remained pending for twenty years prior to the assigned effective date for the grant of service connection for the disability in that case.  In this case, however, there is no argument by the Veteran and no indication in the record, as discussed above, that any prior claim for service connection for bilateral hearing loss or tinnitus was still pending on June 29, 2012.   
The salient facts in this case are not in dispute.  Because the disposition in these claims is based on the law, and not the facts of the case, the claims must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than June 29, 2012 for the grant of service connection for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than June 29, 2012 for the grant of service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


